Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-26 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “engine” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation “engine” is not described in the specification with any specific structure corresponding to function recited in the claim language.
Claim limitation “credentials engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The limitation “engine” is not a term of art linked to any specific structure and is not described in the specification with any specific structure corresponding to function recited in the claim language.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 7, 9-10, 12, 14-17, 20, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,586,260 to Hu, in view of U.S. Patent Application Publication 2004/0148410 to Howard et al. (Howard) and U.S. Patent Application Publication 2015/0188777 to Frost.
Regarding claim 1, Hu discloses an aggregator system comprising: a storage system configured to store: authentication information (store client’s server-domain identity, col. 5, lines 38-40, col. 5, line 63 – col. 6, line 11) associated with an identified client device (client authenticates to the gateway to receive credentials associated with the server-domain identity, i.e. server context, col. 4, lines 36-37, col. 5, lines 30-33), wherein the authentication information indicates that the client device has been authenticated (authenticated client’s credentials are stored at gateway, col. 5, lines 30-33).  It is noted that Hu teaches that the client credentials expire (client is required to authenticate infrequently, col. 4, lines 25-26), but lacks rules information, a credentials engine and invalidation circuitry, as claimed.  However, Howard teaches a single sign-on system where an affiliate server (similar to the server system of Hu) registers with an authentication server (similar to the gateway of Hu) authentication requirements such as a maximum allowed time since last logon after which a re-authentication is required to access the affiliate (¶30), where the authentication server confirms that a given request is within the timeout period (¶46).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu such that the gateway stores rules information comprising rules of different rule types, the rules being associated with a plurality of interested parties (server systems to which the gateway of Hu authenticates on behalf of the user) and a credentials engine comprising a multi-dimensional framework that defines criteria indicating when authentication of the identified client device (as indicated by the id in the id cache and stored at the proxy gateway) should be revoked based on the authentication information and the rules 
Regarding claims 2 and 15, Hu, as modified, lacks explicitly wherein the plurality of interested parties comprises at least one of a country, a carrier system, a merchant system, a government organization, and a school organization.  However, Howard teaches that it was known for users to access at least merchants (¶3).  Further, a skilled artisan would have found it obvious to utilize the system describe above for other interested parties requiring authentication, including another of a country, a carrier system, a government organization, and a school organization.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu such that the plurality of interested parties comprises at least one of a country, a carrier system, a merchant system, a government organization, and a school organization.  One of ordinary skill in the art would have been motivated to perform such a modification to allow the client to request 
Regarding claims 3 and 16, Hu discloses wherein the authentication information comprises at least one credential (client’s server-domain identity is an access credential for the gateway, col. 5, lines 38-40, col. 5, line 63 – col. 6, line 11).
Regarding claims 4 and 17, Hu discloses wherein the at least one credential comprises a digital key (client’s server-domain identity is an access credential for the gateway, col. 5, lines 38-40, col. 5, line 63 – col. 6, line 11).
Regarding claims 7, 10, 20 and 23, Hu, as modified above, does not explicitly teach wherein the invalidation circuitry is further configured to revoke authentication for the identified client device based on the criteria being met.  However, as discussed above, Hu teaches that the client credentials expire (client is required to authenticate infrequently, col. 4, lines 25-26).  Further, Howard teaches a system where an affiliate server (similar to the server system of Hu) registers with an authentication server (similar to the gateway of Hu) authentication requirements such as a maximum allowed time since last logon after which a re-authentication is required to access the affiliate (¶30), where the authentication server confirms that a given request is within the timeout period or requires re-authentication (¶46).  Thus, as Hu teaches invalidating a credential (requiring re-authentication, for example, within one day) and Howard teaches invalidating credentials after a policy-specified time period, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu to explicitly revoke the authentication of the client (client id validity) based on the criteria being met (resolution of policies specifying expiration period). One of ordinary skill in the art would have been motivated to perform such a modification to revoke SSO credentials at a specified time or after a specified interval, which is known in the art to increase security such that a user is required to re-authenticate and thus re-confirm his or her identity.

Regarding claims 12 and 25, Hu, as modified above, teaches wherein the credentials engine is configured to define criteria which comprise one rule of each of the rule types (Hu, as modified by Howard, where the credentials engine is modified to accept policies from providers; see Howard, ¶30, ¶46).
Regarding claim 14, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.

Claims 5, 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Howard and Frost, as applied to claims 1 and 14 above, in further view of U.S. Patent Application Publication 2008/0256593 to Vinberg et al. (Vinberg).
Regarding claims 5, 6, 18 and 19, Hu lacks wherein each of the rules has a priority associated therewith and wherein the credentials engine is configured to define the criteria based at least in part on the priority associated with each rule.  However, Vinberg teaches a system where multiple security policies are merged (¶80), where the system uses multiple resolution options include choosing the most or least restrictive policy (¶85).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu, as modified above, such that each of the rules has a priority associated therewith and the credentials engine is configured to define the criteria based at least in part on the priority associated with each rule.  One of ordinary skill in the art would have been motivated to perform such a modification to prioritize rules based on the degree of restriction, as taught by Vinberg.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Howard and Frost, as applied to claims 7 and 20 above, in further view of U.S. Patent Application Publication 2014/0373117 to LeSaint.
Regarding claims 8 and 21, Hu, as modified above, teaches an event leading to an invalidation (passing of an expiration period), but lacks wherein the criteria are met upon receiving an event notification which matches at least one predetermined event.  However, LeSaint teaches a credential manager revoking device credentials in response to events, such as a lost device (¶55).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu, as modified above, such that the criteria are met upon receiving an event notification which matches at least one predetermined event.  One of ordinary skill in the art would have been motivated to perform such a modification to revoke the id of Hu in response to a notification that a device is lost or stolen, as taught by LeSaint.  

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Howard and Frost, as applied to claims 1 and 14 above, in further view of U.S. Patent Application Publication 2014/0047238 to Harty et al. (Harty). 
Regarding claims 11 and 24, Hu, as modified above, lacks wherein the rule types comprise a rule type which specifies detecting a change of information associated with the client device based at least in part on a comparison of previously stored encrypted information associated with the client device to current encrypted information associated with the client device.  However, Harty teaches a device registering (¶35) by encrypting attribute data representing a device configuration (¶39) and later encrypting the device configuration and comparing it at a server (¶¶70-72) to ensure that the device is recognized (¶20).  Therefore, it would have been obvious to one having ordinary skill in the art before .

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Howard and Frost, as applied to claims 1and 14 above, in further view of U.S. Patent Application Publication 2005/0055578 to Wright et al. (Wright). 
Regarding claims 13 and 26, Hu, as modified above, lacks wherein the criteria comprise a criterion based on a default rule type if the rules do not include a rule of the default rule type.  However, Wright teaches a system determining a correct policy based on criteria, where when the policy is indeterminate, the policy is set to a default policy (¶208).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu, as modified above, such that the criteria comprise a criterion based on a default rule type if the rules do not include a rule of the default rule type.  One of ordinary skill in the art would have been motivated to perform such a modification to apply a default policy/criterion when the rules do not specify a policy, as taught by Wright.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 9,461,983, 9,942,230 and 10,491,593, per the table below. Although the the instant claims are anticipated by the patent claims, with any exceptions listed below.  Further, it is noted that a skilled artisan would have found removal of limitations from the patent claims to achieve the instant claims an obvious modification for reasons of breadth.
16/694,372
9,461,983
9,942,230
10,491,593
1
1
1
1
2
2
2
7
3
3
5

4
4
6
9
5
1
1

6
1
1
5
7
5
7

8
6
8

9
7
1

10
8
1

11
9


12
10


13
11


14
12
11
11
15
13
12
17
16
14
15

17
15
16
19
18
12
11

19
12
11

20
16
17
15
21
17
18

22
18
11

23
19
11

24
20


25
21


26
22





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
February 24, 2021